 Case 5:21-mj-00012-JPM Document 1-1 Filed 01/27/21 Page 1 of 4 PageID #: 2




                         AFFIDAVIT OF TERRANCE L. TAYLOR
                       DEPARTMENET OF HOMELAND SECURITY

I, Terrance L. Taylor, being duly sworn, do hereby depose and state:

                                Introduction/Affiant Background

        This Affidavit is made in support of complaint against Ryan Wolf, charging him with

Possession of Child Pornography, in violation of 18   U.S.C. § 2252A(a)(5)(B).
        1.     Your Affiant is a Special Agent (SA) with the U. S. Department of Homeland

Security, Homeland Security Investigations (“HSI”). I have been so employed since March 2012.

I am currently assigned to the Office of the Resident Agent in Charge HSI Charleston, West

Virginia. Prior to my employment with HSI, your Affiant was a Police Officer for two years in

Huntington, West Virginia, a Special Agent with the United States Department of State-Bureau of

Diplomatic Security(DSS) for six years, a Special Agent with the Naval Criminal Investigative

Service (NCIS) for two years, and a Special Agent with the U. S. Department of State-Office of

Inspector General (DOS OIG) for two years. I am a graduate of three federal law enforcement

academies at the Federal Law Enforcement Training Center (FLETC) and a graduate of the West

Virginia State Police Academy. I graduated from the Criminal Investigator Training Program in

2002, and the Immigration and Customs Enforcement Special Agent Training Program in 2012. I

have more specifically received training in the areas of child pornography and the sexual

exploitation and abuse of children. This training includes specialized instruction on how to

conduct criminal investigations related to violations of child protection laws pursuant to Title 18,

United States Code, Sections 2251, 2252, 2252A, and 2256.            As a Special Agent, I have

investigated federal criminal violations related to high technology or cybercrime, child

exploitation, and child pornography. I have gained experience through training at the FLETC,

Immigration and Customs Enforcement, as well as everyday work relating to investigations


                                            Page 1 of 4
 Case 5:21-mj-00012-JPM Document 1-1 Filed 01/27/21 Page 2 of 4 PageID #: 3




involving the receipt, possession, access with intent to view, production, importation, advertising,

and distribution of child pornography that occur in the District of Northern West Virginia. I have

received training in the area of child pornography and child exploitation, and have had the

opportunity to observe and review numerous examples of child pornography (as defined in 18

U.S.C. § 2256) in all fonns of media, including computer media.       I have obtained search warrants

for child pornography offenses, and I have been the case agent or assisted others in numerous

investigations involving the sexual exploitation of children.        Moreover, I am a federal law

enforcement officer who is engaged in enforcing the criminal laws, including 18 U.S.C.              §
2252A(a)(5)(B) (possession of child pornography), and I am authorized by law to request an arrest

warrant.

                                              The Statute

         Title 18 U.S.C.   § 2252A(a)(5)(B) specifies that it shall be unlawful for any person to
knowingly possess or knowingly access with intent to view child pornography as defined in 18

U.S.C.   § 2256(8).
                                            Probable Cause


         On January 27, 2021, your Affiant and other Federal, State, and local officers executed a

federal search warrant on a residence in the Wheeling Island ar~,~~Wheeling West Virginia. The

location in question is the residence of Ryan Wolf [D.O.B o               19861. Wolf was identified

as a target in the course of an investigation being conducted by the Department of Homeland

Security Investigations [H.S.I.j into illegal activities relating to child pornography on web-based

chat platforms.

         The defendant was very cooperative with the search. He was willing to speak with Agents

and provided information about his on-line activities in a forthright manner. He later provided

                                               Page 2 of 4
 Case 5:21-mj-00012-JPM Document 1-1 Filed 01/27/21 Page 3 of 4 PageID #: 4




additional information during a subsequent polygraph interview. Among other things, he admitted

that he had in fact posted links to child pornography in chat rooms. These were chat rooms created

by and used by individuals with an interest in sexually explicit depictions of minors. He explained

that he had been utilizing the chat service for over a year. He stated that the Agents would find a

“a lot of’ child pornography on a thumb drive that was in his possession. On-site preliminary

forensic review revealed that there was in fact a considerable amount of child pornographic

material on the thumb drive    there appeared to be over a thousand images of minors engaged in

sexually explicit conduct. Wolf explained that he had obtained a lot of the images from other users

of the chat service, as well as from participation in peer-to-peer file-sharing networks.       He

explained that he would download the images to his laptop, then transfer them to a thumb drive

and, subsequently, delete the images from the laptop. He stated that his interest in such material

was something with which he has been struggling since his teenage years. He told Agents that he

had a sexual interest in children between the ages of seven to fourteen. This is consistent with

observations of the content of images observed on the thumb drive.




                                           Page 3 of 4
 Case 5:21-mj-00012-JPM Document 1-1 Filed 01/27/21 Page 4 of 4 PageID #: 5




                                           Conclusion

       Therefore, based on the facts set forth above, your Affiant believes there is probable cause

that on January 27, 2O23~ Ryan Wolf [White male, approximately 5’ 7”, 190 lbs., brown eyes,

dark hair, D.O.B.:       -1986, of Ohio County, West Virginia] has committed a violation of 18

U.S.C. § 2252A(a)(5)(B) in Ohio County, West Virginia, in the Northern District of West Virginia.

       Your Affiant hereby requests that the Court authorize a warrant for his arrest.



                                          Affiant: ______________________
                                                    Terrance L. Taylor
                                                    Special Agent
                                                    Department of Homeland Security


Sworn to before me and subscribed in my presence this 27th day of January, 2021.




                                            Magistrate Judge




                                           Page 4 of 4
